DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 1/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al (US 2003/0224168).
With respect to Claim 1, Mack et al discloses a transition metal chalcogenide as a reducing agent for growing metal nanostructures in a solution state. See paragraphs 50-51.

Claims 2-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquemond et al (CN 104813499).
	With respect to Claim 2, Jacquemond et al  discloses metal nanostructures. See page 2, lines 1 -25. With respect to the language “grown by using a transition metal chalcogenide as a reducing agent”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With respect to Claim 3, Jacquemond et al  discloses the metal nanostructures. See page 2, lines 1-25. With respect to the language “are grown from the edge site of the transition metal chalcogenide”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With respect to Claim 4, Jacquemond et al discloses  the metal nanostructures. See page 2, lines 1-25. With respect to the limitation, “have a size determined by the physical dimension of the transition metal chalcogenide”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

	With respect to Claim 6, Jacquemond et al discloses an electrode comprising the metal nanostructures. See page 2, lines 1-25.
	With respect to Claim 7, Jacquemond et al the electrode is a transparent electrode. See page 2, lines 1-25.
With  respect to Claim 9, Jacquemond et al  discloses an electronic instrument comprising the electrode. See page 2, lines 1-25.
	With respect to Claim 10, Jacquemond et al discloses  the electronic instrument is a display. See page 2, lines 1-25.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0077523).
	With respect to Claim 2, Kim et al  discloses metal nanostructures. See paragraphs 20-24; and Figure 1 and corresponding text. With respect to the language “grown by using a transition metal chalcogenide as a reducing agent”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With respect to Claim 3, Kim et al  discloses the metal nanostructures. See paragraphs 20-24; and Figure 1 and corresponding text. With respect to the language “are grown from the edge site of the transition metal chalcogenide”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With respect to Claim 4, Kim et al discloses  the metal nanostructures. See paragraphs 20-24; and Figure 1 and corresponding text. With respect to the limitation, “have a size determined by the physical dimension of the transition metal chalcogenide”, the afore mentioned limitation is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
 	With respect to Claim 5, Kim et al discloses the metal nanostructures have a nanowire or nanorod shape. See paragraphs 20-24 and 54; and Figure 1 and corresponding text.
	With respect to Claim 6, Kim et al discloses an electrode comprising the metal nanostructures. See paragraph 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquemond et al (CN 104813499).
	Jacquemond et al is relied upon for the reasons as discussed above. Moreover, Jacquemond et al disclose the transparent electrode has a transmittance of 75% or more and a haze coefficient of 3% or less. See page 3, lines to 10.
	Jacquemond et al differs from the present Claims, as Jacquemond et al does not disclose a transmittance of 85% or more.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations, as overlapping ranges (over 75% encompasses prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 16 USPQ 2d 1934 (Fed. Cir 1990).
	With respect to Claim 8, makes obvious the limitation “the transparent electrode has a transmittance of 85% or more and a haze coefficient of 3% or less”. See page 3, lines to 10.

Claim Objections
Claims 1-10 objected to because of the following informalities: claims are written in informal form.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





AGG
February 3, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812